DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                     Applicant’s amendment filed 10/3/2022 is acknowledged.  Claims 1-4 and 6-21 are pending. Claims 2-3,7-8,10-12 and 17-21 remain withdrawn from further consideration. 
Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive.  Regarding the new limitation in claim 1, applicant’s argument that reference to Kajiura discloses that the fluid enters both the first and second plate heat exchanger member so fails to disclose fluid enter the first heat exchanger element and enter the second heat exchanger element through fluid connection (applicant’s remark, page 8), has been carefully considered but is not found to be persuasive.  Reference to Kajiura discloses (figure 1 and column 6, lines 4-16) that the fluid connection (16) allows fluid flowing in the passage P2 and P3 to communicate with each other. Therefore, fluid flow into the flow passage (P3) equipped with fin 15 of first heat exchange element (12,13); and then some of the fluid flow into the second flow passage equipped with fin 14 of the second heat exchanger (13,11) through fluid connection (16) and flows out of the second heat exchanger element by outlet (11b).  Also see the rejection as follows. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,4,6,13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderwees (US 2016/0315365). Regarding claim 1, Vaderwees discloses (figures 1-5) a device for transporting heat to control the temperature of a battery cell, comprising an inlet (lower 30)  for a fluid and an outlet (32) for the fluid; and at least two fluid-conducting plate-shape heat exchanger elements (12,16,14), of which a first plate shaped heat exchanger element (12,16) and a second plate shaped heat exchanger element (14,16)  having planar contact (common planar contact of 16) with one another for the transfer of heat, wherein the second plate-shaped heat exchanger element (14,16) is formed for planar contact with a heat transfer surface of a battery cell, wherein at least one fluid connection (46) is formed between the first plate-shaped heat exchanger element and the second plate-shaped heat exchanger element such that fluid escaping from the first plate-shaped heat exchanger element (12,16) can flow through the second plate-shaped heat exchanger element. (paragraph 56: either the generally planar portion (18) of the outer plates (12,14) can serve as a primary heat transfer surface area against the battery cell).  Vanderwees further discloses (figure 2) that the first plate-shaped heat exchanger element and the second plate-shaped heat exchanger element are formed from three profiled plates (14,16,12), which are flatly arranged with respect to one another and are connected to one another at least  on the edge in a fluid-tight manner, wherein the profiles of the plates form hollow cavities as fluid flows between the plates, and wherein the fluid enters the first plate shaped heat exchanger element (16,12) via the inlet (30), and flows from the first plate-shaped heat exchanger element (16,12) into the second plate-shaped heat exchanger element (16,14) through the fluid connection (46), and then exits the second plate-shaped heat exchanger element via the outlet (32). Regarding the limitation of “for transferring heat to control the temperature of batteries and components of power electronic”, it has been held that a recitation with respect the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647.  Furthermore, the heat transfer contact of plate 14 or 12, is capable of dissipating heat from any heat source such as power electronic component and batteries. 
Regarding claim 4, Vanderwees discloses (figure 2) that the inlet of the fluid and the outlet (30,32) of the fluid are arranged on a common side of the plate-shape heat exchanger elements having planar contact with one another.  Regarding claim 6, Vanderwees discloses (figure 2) that the first plate-shaped heat exchanger element is formed from a first plate (12) and a second plate (16), and the second plate-shaped heat exchanger element is formed from the second plate (16) and a third plate (14).  Regarding 13, Vanderwees discloses (paragraph 49) that a fluid flow in the first plate shaped heat exchanger element is formed with turbulator and/or conductive elements (fins or dimples)  such that a uniform distribution of the fluid is ensured in the first plate shaped-heat exchanger element.  Regarding claim 14, Vanderwees discloses (paragraph 492) that a fluid flow in the second plate shaped heat exchanger element is formed with turbulator and/or conductive elements (fin or dimple) such that a uniform distribution of the fluid is ensured in the second plate shaped-heat exchanger element. Regarding claim 16, Vanderwees discloses (figure 2 and paragraph 56) that the inlet and the outlet (30,32) of the fluid are arranged on a contact side with the heat transfer surface of a battery cell at the second plate-shaped heat exchanger element (14,16). Vanderwees discloses (paragraph 56) that either the generally planar portion (18) of the outer plates (12,14) can serve as a primary heat transfer surface area against the battery cell. 

Claims 1,4,6 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiura (US 8,120,914). Regarding claim 1,  Kajiura discloses (figure 1) a device for transporting heat to control the temperature of components of power electronics (30), comprising an inlet (11a)  for a fluid and an outlet (11b) for the fluid; and at least two fluid-conducting plate-shape heat exchanger elements (11,13; 12,13), of which a first plate shaped heat exchanger element and a second plate shaped heat exchanger element having planar contact (common planar contact of 13) with one another for the transfer of heat, wherein the second plate-shaped heat exchanger element (11,13) is formed for planar contact with a heat transfer surface of a component of power electronics (30), wherein at least one fluid connection (16) is formed between the first plate-shaped heat exchanger element and the second plate-shaped heat exchanger element such that fluid escaping from the first plate-shaped heat exchanger element can flow through the second plate-shaped heat exchanger element (fluid flows between the first and second plate shaped heat exchanger element through holes 16). Kajiura  further discloses (figure 1) that the first plate-shaped heat exchanger element and the second plate-shaped heat exchanger element are formed from three profiled plates (11,12,13), which are flatly arranged with respect to one another and are connected to one another at least  on the edge in a fluid-tight manner, wherein the profiles of the plates form hollow cavities as fluid flows between the plates, and wherein the fluid enters the first plate shaped heat exchanger element ( f12,13) via the inlet (11a), and flows from the first plate-shaped heat exchanger element (12,13) into the second plate-shaped heat exchanger element (13,11) through the fluid connection (16), and then exits the second plate-shaped heat exchanger element via the outlet (11b). (fluid flow into the flow passage equipped with fin 15 of first heat exchange element; and then flow into the second flow passage equipped with fin 14 of the second heat exchanger (13,11) through fluid connection 16 and flows out of the second heat exchanger element by outlet 11b).  Regarding the limitation of “for transferring heat to control the temperature of batteries”, it has been held that a recitation with respect the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647.  Furthermore, the upper heat transfer contact of plate 11, is capable of dissipating heat from any heat source such as power electronic component and batteries. 
Regarding claim 4, Kajiura discloses (figure 1) that the inlet of the fluid and the outlet (11a,11b) of the fluid are arranged on a common side (upper side) of the plate-shape heat exchanger elements having planar contact with one another.  Regarding claim 6, Kajiura discloses that the first plate-shaped heat exchanger element is formed from a first plate (12) and a second plate (13), and the second plate-shaped heat exchanger element is formed from the second plate (13) and a third plate (11).  Regarding 13, Kajiura discloses (figure 1) that a fluid flow in the first plate shaped heat exchanger element is formed with turbulator and/or conductive elements (15a,b,c)  such that a uniform distribution of the fluid is ensured in the first plate shaped-heat exchanger element.  Regarding claim 14, Kajiura discloses (figure 1) that a fluid flow in the second plate shaped heat exchanger element is formed with turbulator and/or conductive elements (14a,b,c) such that a uniform distribution of the fluid is ensured in the second plate shaped-heat exchanger element.  Regarding claim 15, Kajiura discloses (figure 1, column 3, lines 41-42) that the second plate shaped heat exchanger element is formed with the heat transfer surface of a component of power electronics (30) through bonding or soldering.  Regarding claim 16, Kaijura discloses (figure 1) that the inlet and the outlet (11a,b) of the fluid are arranged on a contact side with the heat transfer surface of a component of power electronics (30) at the second plate-shaped heat exchanger element (11,13).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over Vanderwees in view of Krammer (US 2012/0263984A1).  Vanderweez substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that  the heat exchanger element is formed with the heat transfer surface of a battery cell through bonding. Krammer discloses (figure 8 and paragraph 114) a battery cooler that has the battery cell (140,150) adhesively bonded to one another with the cooling plate (81) for a purpose of securing the cooler and the battery together. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Krammer’s teaching in Vanderwees’s device for a purpose of securing the cooler and the battery cell together. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiura (US 8,120,914) in view of Cook et al. (US 20190301809A1).  Kajiura substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that each of the fluid flow channel of the first and second heat exchange element has a U shape.  Cook discloses (figure 1) a wrap-around heat exchanger (10) that has U-shaped flow channel for a purpose of increasing the heat transfer surface areas between the generating device (20) and the heat exchanger (10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Cook’s teaching in Kaijura’s device for a purpose of increasing the heat transfer surface area between the heat generating device and the heat exchanger. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/           Examiner, Art Unit 3763